Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Itoh (US 2019/0135542) shows a diverter apparatus with a diverter conveyor surface configured to transport an object disposed thereon to one of a plurality of adjacent conveyor locations based at least in part on a directional configuration thereof.  The directional configuration of the diverter conveyor surface is configurable between at least a first directional configuration and a second directional configuration.  Each directional configuration corresponds to one of the plurality of adjacent conveyor locations.  The diverter conveyor surface is formed by a plurality of wheel sets.  Each wheel set includes a wheel set base and a plurality of wheels coupled to the wheel set base.  The plurality of wheels define at least a portion of the diverter conveyor surface and the directional configuration of each of the plurality of wheel sets is independently configurable as required by the independent claims.  However, the directional configuration of each of the plurality of wheel sets is selectively modified by adjusting an angular position of the corresponding wheel set base rather than by adjusting a lateral position of the corresponding wheel set base as required by the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.